Philadelphia Manufacturers Mutual Fire Insurance Company v. Commissioner.Philadelphia Mfrs. Mut. Fire Ins. Co. v. CommissionerDocket No. 20786.United States Tax Court1951 Tax Ct. Memo LEXIS 71; 10 T.C.M. (CCH) 999; T.C.M. (RIA) 51311; October 18, 1951James J. Cloran, Esq., for the petitioner. John A. Newton, Esq., for the respondent.  MURDOCK Memorandum Opinion MURDOCK, Judge: The Commissioner determined deficiencies in income tax of $1,032.14 and $1,215.24 for 1945 and 1946. The petitioner assigns as error the action of the Commissioner in denying credits under section 131 for Canadian taxes imposed in each year on net premiums received by the petitioner in Canada. The facts have been stipulated and do not differ in principle from those in the case of  , reversed by the Court of  . The returns in the present case were filed with the collector of internal revenue for the first district of Pennsylvania which gives a different court jurisdiction*72  on appeal.  The Commissioner did not apply for certiorari in that case but argues here that the Ninth Circuit erred. We still think our decision in that case is sound, and with all due respect to the court which reversed us, choose to follow our decision for the present. Decision will be entered under Rule 50.